DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,750,446. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. Patent No. 10,750,446 encompasses the limitations of claims 1-19 of instant application.  Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.  It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karlson, 163 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).
In particular, Claim 1 of instant application omits the “cross carrier scheduling”;
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong PG PUB 2015/0373559 in view of UEMURA et al PG PUB 2018/0220318.
Re Claims 1, 11 and 20, Hong teaches a BS configured to generate a higher layer signaling for indicating a addition/modification configuration information to the UE (receives configuration parameter) [0014, 0120] wherein the BS indicating scheduling information for a Scell (a second cell) for uplink transmission (second packets) via first cell of BS whereby the UE receiving the uplink grant and downlink assignment for the Scell (second cell) restarts a deactivation time associated with the Scell and deactivating the second cell in response to the second deactivation timer expiring [0221].  Hong fail to explicitly teach restarting of a first deactivation timer of the first cell based on a second DCI and not restarting the second deactivation timer.   However, UEMURA et al teaches LAA standard supports Carrier aggregation between a terminal, BS and a Scell [0004].  In so doing, the BS of Hong et al would have been configured to support CA.  In particular, the BS can indicate to the UE, configuration information of 
Re Claims 2, 10, 11, Hong et al teaches the PDCCH (DCI) indicates a uplink grant (a field indicating an uplink assignment) [0220] also includes a R field indicated whether the Scell (a first trigger field) should be activated [0231] in response to a restarting of the timer (a trigger).
Re Claims 3, 4, 13, 14, Uemura et al teaches supporting LAA for the first cell wherein the second cell is a licensed cell.
Re Claims 5, 15, Examiner takes notice that the DCI can include modulation and coding scheme for transmission of one or more transport blocks to be adaptive to different schemes.
Re Claims 8, 18, Hong teaches the UE receiving a MAC CE indicating activation of [0222] cell (first cell) and starting of the deactivation timer (first) in response to receiving the MAC CE.
	Re Claims 9, 19, based on the LAA, the BS (first cell) indicates scheduling information for first packets via a PDCCH (first control channel) and the BS indicates scheduling information for the Scell via a second PDCCH (second control channel).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/Primary Examiner, Art Unit 2472